 



 

AGREEMENT

 

This Agreement (this “Agreement”) is made effective as of March 28, 2012, by and
between Fortress International Group, Inc., a Delaware corporation (the
“Company”), and Thomas P. Rosato (“Mr. Rosato”).

 

BACKGROUND

 

A.Prior to January 3, 2012, Mr. Rosato was the Chief Executive Officer of the
Company and a member of the Board of Directors of the Company (the “Board”). Mr.
Rosato currently serves as Chairman of the Board, and Mr. Rosato and the Company
are parties to that certain letter agreement, dated as of January 3, 2012 (the
“Consulting Agreement”), pursuant to which Mr. Rosato agreed to provide
consulting services to the Company.

 

B.Mr. Rosato desires to resign his position as the Chairman of the Board and a
director of the Company, and the Company desires to accept Mr. Rosato’s
resignation effective as of the date of this Agreement. Mr. Rosato and the
Company also desire to terminate the Consulting Agreement.

 

C.In connection with Mr. Rosato’s resignation, Mr. Rosato and the Company desire
to enter into this Agreement that will govern the relationship between Mr.
Rosato and the Company following the date of this Agreement.

 

Therefore, in consideration of the promises and mutual agreements contained
herein, the parties agree as follows:

 

1.Resignation. Mr. Rosato hereby resigns as the Chairman of the Board and a
director of the Company effective as of the date of this Agreement, and the
Company hereby accepts his resignation.

 

2.Termination of Consulting Agreement. The Consulting Agreement is hereby
terminated. Notwithstanding the termination of the Consulting Agreement, Section
1 and Sections 5 through 10 of that certain Executive Employment Agreement,
dated January 19, 2007, and amended August 26, 2008 (the “Employment
Agreement”), between Mr. Rosato and the Company shall survive and continue in
full force and effect if Mr. Rosato exercises his right to rescind or revoke
this Agreement under Section 23 of this Agreement.

 

3.Non-Competition; Non-Solicitation of Customers and Employees.

 

3.1. Definitions.For purposes of this Agreement, the following terms have the
following meanings:

 

(a)“Competitive Activity” means the design, development, manufacture, marketing,
or sale of any service (including without limitation the services described on
Exhibit A to this Agreement, which Mr. Rosato acknowledges accurately describes
the scope of the Company’s business) that is in competition or reasonably
interchangeable with any service designed, developed, manufactured, marketed, or
sold by the Company or any of its Subsidiaries on the date of this Agreement or
with respect to which the Company or its Subsidiaries has acquired or developed,
prior to the date of this Agreement, Confidential Information that the Company
or its Subsidiaries intends to use in the design, development, manufacture,
marketing, or sale of a service. It also includes providing management,
development, or financial assistance to any business effort that is aimed at
offering services competitive or reasonably interchangeable with those provided
by the Company (including without limitation the services described on Exhibit A
to this Agreement) and preparing to compete with the Company in providing such
services, or bidding on opportunities to provide such services.

 



 

 



 

(b)“Confidential Information” means any data or information (in whatever form
and whether or not recorded in any media) concerning the Company or its
Subsidiaries or any aspect of their businesses, including but not limited to
trade secrets or other confidential information concerning (i) specifications,
capacity, testing, installation, implementation, and customizing techniques and
procedures concerning present and future services of the Company or its
Subsidiaries, including any proposed strategic plans or strategic processes
developed, discussed, considered, or prepared by the Company; (ii) financial
matters, including but not limited to earnings, assets, liabilities, prices,
costs, fee structures, volumes of purchases or sales, or other financial data,
whether relating to the Company generally, to any of its Subsidiaries, or to
particular services, geographic areas, or time periods; (iii) supply and service
matters, including but not limited to information concerning the goods and
services utilized by the Company and its Subsidiaries, the names and addresses
of suppliers, terms of supplier contracts, or of particular transactions, or
information about potential suppliers; (iv) marketing, including but not limited
to details about ongoing or proposed marketing programs or agreements by or on
behalf of the Company or its Subsidiaries, marketing forecasts, results of
marketing efforts, or information about impending transactions; (v) personnel,
including but not limited to employees’ personnel histories, compensation or
other terms of employment, actual or proposed promotions, hiring, resignations,
disciplinary actions, terminations or reasons therefore, training methods,
performance reviews or other employee information; and (vi) customers, including
but not limited to any compilations of past, existing or prospective customers,
customer proposals or agreements between customers and the Company or its
Subsidiaries, or related information about actual or prospective customers.

 

(c)“Person” means any individual, corporation, unincorporated association,
business trust, estate, partnership, limited liability company, limited
liability partnership, or trust.

 

(d)“Restricted Period” means the period commencing on the date of this Agreement
and ending on June 30, 2013.

 



2

 



 

(e)“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

3.2 Non-Solicitation of Customers. During the Restricted Period, Mr. Rosato
shall not directly or indirectly, individually or on behalf of any Person,
whether as principal, agent, stockholder, lender, employee, member of the board
of directors (or similar governing body), member, partner, consultant,
representative or in any other capacity, that engages in a Competitive Activity
within the United States, solicit any Person that (a) is a customer or client of
the Company or any of its Subsidiaries that Mr. Rosato had dealings with by
virtue of his employment with the Company or his service on the Board; (b) has
been a customer or client of the Company or any of its Subsidiaries that Mr.
Rosato had dealings with by virtue of his employment with the Company or his
service on the Board at any time within two (2) years prior to the date of this
Agreement; or (c) is a prospective customer or client that Mr. Rosato had been
actively soliciting with, or on behalf of, the Company or any of its
Subsidiaries at any time within two (2) years prior to the date of this
Agreement. During the Restricted Period, Mr. Rosato shall not participate in any
attempted diversion of business from the Company through the identification or
targeting of any such customers or clients for such a purpose and he shall not
contact or communicate with any such customer or client (regardless of who
initiates the communication) with the purpose or foreseeable effect of causing
or inducing or facilitating diversion of business from the Company to any Person
engaged in a Competitive Activity.

 

3.3 Non-Solicitation of Employees. During the Restricted Period, Mr. Rosato
shall not directly or indirectly, individually or on behalf of any other Person,
whether as principal, agent, stockholder, lender, employee, member of the board
of directors (or similar governing body), member, partner, consultant,
representative or in any other capacity (a) recruit, solicit or encourage any
individual then employed by the Company or any of its Subsidiaries and with whom
Mr. Rosato had work-related dealings by virtue of his employment with the
Company or his service on the Board to leave the employ of the Company or any of
its Subsidiaries, or (b) hire as a regular employee, consultant, independent
contractor or otherwise for any Person any individual employed by the Company at
any time as of, and within two (2) years prior to, the date of this Agreement
and with whom Mr. Rosato had work-related dealings by virtue of his employment
with the Company or his service on the Board. During the Restricted Period, Mr.
Rosato shall not otherwise participate in the luring away of any such individual
from employment with the Company, including through identifying or targeting any
of them for that purpose, and shall not contact any such employee of the
Company, or cause any such employee of the Company to be contacted, or
communicate with any such employee (regardless of who initiates the
communication), with the purpose or foreseeable effect of causing or inducing
such employee to leave the employ of the Company. These activities, however, are
not prohibited with respect to those employees of the Company involved in
secretarial, clerical, property-maintenance, or similar peripheral functions.

 



3

 



 

3.4 Non-Competition. During the Restricted Period, Mr. Rosato shall not, without
the prior written consent of the Company, for himself or on behalf of any
Person, directly or indirectly, whether as principal, agent, stockholder,
lender, employee, member of the board of directors (or similar governing body),
member, partner, consultant, representative or in any other capacity, own,
manage, operate or control, or be concerned, connected or employed by, or
otherwise associate in any manner with, engage in or have a financial interest
in any business that engages in a Competitive Activity within the United States,
subject to the limitations to the foregoing described on, and the
representations, warranties and covenants contained in, Exhibit B to this
Agreement, which is incorporated by reference into this Agreement. Nothing
contained in this Section 3.4 shall preclude Mr. Rosato from purchasing or
owning stock in any such competitive business if such stock is publicly traded
and provided that his holdings do not exceed one percent (1%) of the issued and
outstanding capital stock of such business.

 

3.5 Confidentiality. Mr. Rosato shall not at any time or in any manner, either
directly or indirectly, use any Confidential Information for his own benefit, or
divulge, disclose, or communicate in any manner any Confidential Information to
any Person without the prior written consent of the Company. Mr. Rosato shall
protect the Confidential Information and treat it as strictly confidential. This
Section 3.5 shall not apply to information in whatever form that comes into the
public domain not resulting from the breach of this Agreement, nor shall it
restrict Mr. Rosato from giving notices required by law or complying with an
order to provide information or data when such order is issued by a court,
administrative agency or other authority with proper jurisdiction, or if it is
reasonably necessary for Mr. Rosato to defend himself from any suit or claim.
Within two (2) business days of the execution of this Agreement, Mr. Rosato
shall promptly return to the Company, and not retain, any Confidential
Information in recorded form and shall surrender to the Company any and all
electronic information storage devices on which any such Confidential
Information resides, which will be purged of such matter.

 

3.6 Notification Requirement. On a quarterly basis during the Restricted Period,
Mr. Rosato shall provide the Company a notice that updates the descriptions of
his business relationships with each of the entities described on Exhibit B and
any other entity in which Mr. Rosato has a business relationship as a principal,
agent, stockholder, lender, employee, member of the board of directors (or
similar governing body), member, partner, consultant, or in any other capacity
that transacts business with the Company. During the Restricted Period, Mr.
Rosato also shall give notice to the Company of each new business activity he
plans to undertake at least ten (10) days prior to beginning any such activity
Such notices shall state the name and address of the Person for whom such
activity is undertaken and the nature of Mr. Rosato’s business relationship and
position with such Person. Notwithstanding the foregoing, Mr. Rosato’s
obligations under this Section 3.6 shall not apply to the purchase or ownership
of stock of any Person is such stock is publicly traded and provided his
holdings do not exceed one percent (1%) of the issued and outstanding capital
stock of such Person. Mr. Rosato shall provide the Company with such other
pertinent information concerning such business activity as the Company may
reasonably request in order to determine Mr. Rosato’s continued compliance with
his obligations under this Section 3.

 



4

 



 

3.7 Reasonableness of Restrictions. Mr. Rosato has carefully read and considered
the provisions of this Section 3, and, having done so, agrees (a) that the
restrictions set forth in this Section 3 are reasonable, in terms of scope,
duration, geographic area, and otherwise, (b) that the protection afforded to
the Company and its Subsidiaries under this Section 3 is necessary to protect
their legitimate business interests, and (c) Mr. Rosato will be able to earn a
livelihood without violating the restrictions contained in this Section 3.
Notwithstanding the foregoing, if any of the provisions of this Section 3 shall
be held to be invalid or unenforceable, the remaining provisions of this Section
3 shall nevertheless continue to be valid and enforceable as though the invalid
or unenforceable parts had not been included in this Section 3. If any provision
of this Section 3 relating to the time period and/or the areas of restriction
and/or related aspects shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness such court deems reasonable and enforceable,
the time period and/or areas of restriction and/or related aspects deemed
reasonable and enforceable by the court shall become and thereafter be the
maximum restriction in such regard, and the restriction shall remain enforceable
to the fullest extent deemed reasonable by such court.

 

4.Voting Agreement. During the Restricted Period, Mr. Rosato shall vote all of
his voting securities of the Company (and its successors) consistent with the
recommendations of the Board with respect to all matters. Mr. Rosato shall cast
and submit by proxy to the Company his votes in a manner consistent with this
Section 4 at least five (5) business days prior to the scheduled date of an
Annual or Special Meeting of stockholders of the Company, as applicable.

 

5.No Transfers. During the Restricted Period and without the prior written
consent of the Company (which the Company may withhold in its sole discretion),
Mr. Rosato shall not “Transfer” (as defined below) any shares of common stock of
the Company owned by Mr. Rosato as of the date of this Agreement or acquired by
Mr. Rosato upon the exercise of the right contained in Section 6.2 of this
Agreement (collectively, the “Owned Shares”), the “beneficial ownership” (as
such term is defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of the Owned Shares, or any other interest in the Owned Shares nor
enter into any agreement, arrangement or understanding with any Person with
respect to any Transfer of the Owned Shares. Any Transfer in violation of this
Section 5 shall be void ab initio. Without the prior written consent of the
Company (which the Company may withhold in its sole discretion), Mr. Rosato
shall not request the Company or its transfer agent to transfer (book-entry or
otherwise) any certificate or uncertificated interest representing any of the
Owned Shares and hereby consents to the entry of stop transfer instructions by
the Company of any transfer of the Owned Shares. In the event of a stock split,
stock dividend, or distribution, or any change in the common stock of the
Company by reason of any split-up, reverse stock split, recapitalization,
combination, reclassification, reincorporation, exchange of shares or the like,
the term “Owned Shares” shall be deemed to refer to and include such shares as
well as all such stock dividends and distributions and any securities into which
or for which any or all of such shares may be changed or exchanged or which are
received in such transaction. For purposes of this Section 5, “Transfer” means,
directly or indirectly, to sell, transfer, assign, encumber, hypothecate, or
similarly dispose of (by merger, by tendering into any tender or exchange offer,
by operation of law or otherwise), or to enter into any contract, option or
other arrangement or understanding with respect to the voting of or sale,
transfer, assignment, pledge, encumbrance, hypothecation or similar disposition
of (by merger, by tendering into any tender or exchange offer, by operation of
law or otherwise).

 



5

 



 

6.No Acquisitions; Preemptive Rights

 

6.1 No Acquisitions. Other than the Owned Shares, Mr. Rosato shall not purchase,
acquire, or beneficially own any additional shares of common stock or other
securities of the Company during the Restricted Period, except as set forth in
Section 6.2 of this Agreement

 

6.2 Preemptive Right. During the Restricted Period, Mr. Rosato shall have the
right (but not the obligation) to purchase his pro rata share (as defined below)
of any New Securities (as defined below) that the Company may from time to time
during the Restricted Period propose to sell and issue. A “pro rata share,” for
purposes of the right granted under this Section 6.2, is the portion of the New
Securities obtained by multiplying the total number of shares of common stock of
the Company proposed to be issued or sold as New Securities, or the number of
shares of common stock of the Company issuable upon the exercise or conversion
of the New Securities proposed to be issued or sold by the Company, multiplied
by a fraction, (a) the numerator of which is the number of Owned Shares
outstanding on the date of issuance, and (b) the denominator of which is the
total number of shares of common stock of the Company outstanding on the date of
issuance. The preemptive right granted under this Section 6.2 shall not be
assignable.

 

6.3 New Securities. For purposes of this Section 6, “New Securities” shall mean
any shares of common stock of the Company or any other securities of the Company
exercisable or convertible into shares of common stock of the Company; provided,
however, that New Securities shall not include (a) any shares of common stock of
the Company, or any other securities of the Company exercisable or convertible
into shares of common stock of the Company (including without limitation any
rights, options or warrants to purchase shares of common stock of the Company)
issued, granted, or awarded to any employee, other service provider, officer, or
director of the Company under any compensation arrangement, including without
limitation the Company’s 2006 Omnibus Incentive Compensation Plan or any future
equity compensation plan approved by the Board, and (b) any shares of common
stock or other securities of the Company issued in connection with a business
combination of or by the Company, whether by merger, consolidation, sale of
assets, sale or exchange of securities, or otherwise.

 



6

 



 

6.4 Sale Notice. If the Company proposes to undertake an issuance of New
Securities, the Company shall give Mr. Rosato written notice of its intention,
describing the type of New Securities, the price, and the general terms upon
which the Company proposes to issue the New Securities (a “Sale Notice). Mr.
Rosato shall have ten (10) business days from the date of any such Sale Notice
to elect to purchase his pro rata share (as defined in Section 6.2 of this
Agreement) of such New Securities for the price and upon the terms specified in
the Sale Notice by giving written notice to the Company and stating in such
notice the quantity of New Securities to be purchased (up to the amount of his
pro rata share). Failure by Mr. Rosato to give such notice within such period
shall mean that Mr. Rosato has waived his right to purchase any New Securities.

 

7.No Disparagement; Public Announcement. Mr. Rosato shall not make any public
statement, or engage in any conduct, that is disparaging to the Company, or any
of its employees, officers, directors or stockholders, including, but not
limited to, any statement that disparages the products, services, finances,
financial condition, capabilities or other aspects of the business of the
Company. The Company shall not make any public statement, or engage in any
conduct, that is disparaging to Mr. Rosato. Notwithstanding any term to the
contrary herein, neither party shall be in breach of this Section 7 for the
making of any truthful statements required by law under oath. Neither the
Company nor Mr. Rosato shall issue or cause the publication of any press release
or other public announcement with respect to the subject matter of this
Agreement other than the announcement attached hereto as Exhibit C, except for
any release or announcement required by applicable law or the rules or
regulations of the Securities and Exchange Commission, in which case the party
required to make the release or announcement shall endeavor to provide a
meaningful opportunity, on a basis reasonable under the circumstances, to the
other party to review and comment upon such press release or other public
announcement.

 

8.Mutual Release. Except for any claims for indemnification in accordance with
the Company’s Second Amended and Restated Certificate of Incorporation, Delaware
General Corporate Law, and the Indemnification Agreement by and between the
Company, its subsidiaries and affiliates, and Mr. Rosato dated as of the date
hereof, and any amendments thereto, Mr. Rosato hereby forever and irrevocably
fully waives his right to assert any and all forms of legal claims against the
Company and its Subsidiaries, affiliated entities, direct or indirect owners and
its and their respective officers, directors, employees, agents, predecessors,
successors, purchasers, assigns, representatives, fiduciaries, and insurers
(collectively, the “Released Parties”), of any kind whatsoever, whether known or
unknown, arising from the beginning of time through the date of this Agreement.
Except as set forth below, Mr. Rosato’s waiver and release herein is intended to
bar any form of legal claim, complaint or any other form of action (jointly
referred to as “Claims”) against the Released Parties seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages, or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys’
fees and any other costs) against the Released Parties, for any alleged action,
inaction or circumstance existing or arising through the date of this Agreement.
Without limiting the foregoing general waiver and release, Mr. Rosato
specifically waives and releases the Released Parties from any Claim arising
from or related to Mr. Rosato’s employment relationship with the Released
Parties or the termination thereof, including, without limitation:

 



7

 



 

*Claims under any federal, state, or local discrimination, fair employment
practices or other employment related statute, regulation, ordinance or other
law (as they may have been amended through the date of this Agreement)
prohibiting discrimination or harassment based upon any protected status
including, without limitation, race, national origin, age, gender, marital
status, disability, veteran status or sexual orientation. Without limitation,
specifically included in this paragraph are any Claims arising under the Civil
Rights Acts of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act, the Age Discrimination in Employment Act and
any similar Maryland or other state or local statute, ordinance or other law.

*Claims under any other federal, state, or local employment related statute,
regulation, ordinance or other law (as they may have been amended through the
date of this Agreement) relating to other terms and conditions of employment.
Without limitation, specifically included in this paragraph are any Claims
arising under the Employee Retirement Income Security Act of 1974, the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and any similar
state or local statute, ordinance or other law.

*Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

*Any right to recover from any complaints, charges or lawsuits filed by any
federal or state agency on Mr. Rosato’s behalf.

*Any other Claim arising under local, state or federal law.

 

Notwithstanding the foregoing, this Agreement does not (a) release the Released
Parties from any obligation expressly set forth in this Agreement or from any
obligation, including without limitation obligations under the Workers
Compensation laws, which as a matter of law cannot be released; (b) prohibit Mr.
Rosato from filing a charge with the Equal Employment Opportunity Commission
(“EEOC”); (c) prohibit Mr. Rosato from participating in an investigation or
proceeding by the EEOC or any comparable state or local agency; (d) prohibit Mr.
Rosato from challenging or seeking a determination in good faith of the validity
of this release or waiver under the Age Discrimination in Employment Act and
does not impose any condition precedent, penalty, or costs for doing so unless
specifically authorized by federal law; or (e) release any claim under the Age
Discrimination in Employment Act that arises after the date of this Agreement.

 

The Company hereby forever and irrevocably fully waives its right to assert any
and all forms of legal claims against Mr. Rosato, of any kind whatsoever,
whether known or unknown,arising from the beginning of time through the date of
this Agreement. Except as set forth below, the Company’s waiver and release
herein is intended to bar any Claims against Mr. Rosato seeking any form of
relief including, without limitation, equitable relief (whether declaratory,
injunctive, or otherwise), the recovery of any damages, or any other form of
monetary recovery whatsoever against Mr. Rosato, for any alleged action,
inaction, or circumstance existing or arising through the date of this
Agreement. Notwithstanding the foregoing, nothing is this Agreement shall
release Mr. Rosato (a) in respect of the Company’s rights under this Agreement,
(b) from any claims or damages that arise from actions or omissions after the
date of this Agreement, or (c) from any claim that Mr. Rosato breached any duty
owed to the Company, its stockholders, or both as a director, executive officer,
or both of the Company.

 



8

 



 

9.Injunctive Relief. Mr. Rosato acknowledges that a violation of this Agreement
will cause immediate and irreparable harm to the Company, for which injury there
is no adequate remedy at law. In the event of the actual or threatened breach of
this Agreement by Mr. Rosato, the Company shall be entitled to an immediate
injunction by a court of competent jurisdiction preventing and restraining such
breach without the necessity of posting a bond.

 

10.Extension. If Mr. Rosato is found to have violated any restriction in Section
3 of this Agreement, the time period for such restriction will be extended by
one day for each day of failure either to comply with it or to take prompt
corrective action to make the Company whole for any breach, up to a maximum
extension equal to the original Restricted Period. In the event of such a
violation, the Company shall be entitled to the entry of an injunction enforcing
the covenant for such an extended period. The Company also shall be entitled to
a preliminary injunction, enforcing the covenant for up to such an extended
period, if trial on the merits in any pending enforcement litigation has not yet
occurred or concluded, if the covenant otherwise will lapse from expiration of
the period originally prescribed for its operation, and if the Company satisfies
the requirements warranting preliminary relief, except that the threat of
irreparable injury will be presumed from the impending lapse of the covenant.

 

11.Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or deposited in
the United States mail, postage prepaid, or Federal Express, signature required,
addressed to the applicable address set forth on the signature page to this
Agreement. Either party may change its address from time to time by providing
written notice to the other in the manner set forth above.

 

12.Governing Law. To the extent not preempted by federal law, the validity and
effect of this Agreement and the rights and obligations of the parties hereto
shall be construed and determined in accordance with the law of the State of
Maryland, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Maryland or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Maryland.

 

13.Fees. In any action in which a partyenforces any of its obligations or rights
under this Agreement, or successfully defends against claims under it, the
prevailing party shall be entitled to recover from the other party the costs,
including reasonable attorneys’ fees and expert witness fees, incurred by the
prevailing party in the action, in addition to any other relief awarded by the
Court. If the Company obtains a preliminary injunction and further succeeds on
the merits in connection with the enforcement of its rights under this
Agreement, it shall be entitled to reimbursement of the cost of any bond to
obtain the preliminary injunction.

 



9

 



 

14.Venue, Jurisdiction and Defenses. The Company has the right to enforce this
Agreement or pursue claims relating to it in any forum having jurisdiction. Any
legal action that Mr. Rosato initiates against the Company that relates in any
way to this Agreement, including without limitation for a declaratory judgment,
will be brought by the Mr. Rosato exclusively in the state courts of Maryland.
If the Company elects to sue in Maryland for any claim relating in any way to
this Agreement, Mr. Rosato shall waive any defense of lack of personal
jurisdiction or improper venue. The existence of any asserted claim or cause of
action by Mr. Rosato against the Company, or asserted breach of duty to him by
the Company, whether or not based on this Agreement, shall not constitute a
defense to the enforcement by the Company of the covenants contained in Sections
3 or 7 of this Agreement.

 

15.Service. In any action brought by the Company arising under or related to
this Agreement, Mr. Rosato shall accept service, regardless of his location or
the place of suit, if made by any method acceptable under the Federal Rules of
Civil Procedure for use in American federal courts and/or under the Maryland
Rules for use in Maryland courts.

 

16.Non-Indemnification. In any action brought by the Company against Mr. Rosato
under this Agreement and in any common law claim against Mr. Rosato for breach
of fiduciary duty arising from his alleged activity competitive with or adverse
to the Company after the date of this Agreement, Mr. Rosato shall not be
entitled to indemnification of any kind by the Company.

 

17.WAIVER of Jury Trial. The parties waive trial by jury in any action,
proceeding, claim, counterclaim, or crossclaim, whether in contract or tort, at
law or in equity, arising out of or in any way related to this Agreement.

 

18.Entire Agreement. Except as set forth in Section 2 of this Agreement, this
Agreement contains the entire agreement of the parties with respect to its
subject matter and there are no other promises or conditions, whether oral or
written, made in connection with it. If Mr. Rosato does not exercise his right
to rescind or revoke this Agreement under Section 23 of this Agreement, this
Agreement shall supersede Section 1 and Sections 5 through 10 of the Employment
Agreement, which will be null and void and of not further force and effect.

 

19.Amendment. This Agreement may be modified or amended if the amendment is made
in writing and is signed by the parties.

 

20.Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
to subsequently enforce and compel strict compliance with every provision of
this Agreement.

 



10

 



 

21.Binding Effect; Third Party Beneficiaries. This Agreement shall be binding
upon and shall inure to the benefit of the transferees, successors and assigns
of the Company, including without limitation any Person with which the Company
may merge or consolidate. The Company’s Subsidiaries are express third party
beneficiaries of this Agreement, including the provisions of Section 3 of this
Agreement.

 

22.Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

23.Revocation. Mr. Rosato understands that he has twenty-one (21) days in which
to consider and execute this Agreement and seven (7) days following its
execution to revoke this Agreement, in which case it will not be effective. To
revoke the Agreement, Mr. Rosato understands he must deliver a written
revocation to the Company within the seven-day period. Mr. Rosato is advised to
consult with an attorney prior to executing this Agreement.

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first written above.

 

FORTRESS INTERNATIONAL GROUP, INC.

 



By: /s/ Anthony Angelini     Anthony Angelini      Chief Executive Officer  

 

Address:7226 Lee DeForest Drive, Suite 209

Columbia, Maryland 21046

 



/s/ Thomas P. Rosato   Thomas P. Rosato  

 

Address:1250 West River Road

Shadyside, Maryland 20764

 



11

 

 

 

 

 

